43 F.3d 712
310 U.S.App.D.C. 61
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.INWOOD LABORATORIES, INC.v.Frank E. YOUNG, M.D., Commissioner of Food and Drugs, etal., Appellants.
No. 89-5209.
United States Court of Appeals, District of Columbia Circuit.
Nov. 13, 1989.

Thomas Scarlett, Ann Witt, Food & Drug Administration, Rockville, MD, for Frank E. Young M.D.
Allan H. Kaplan, Richard S. Morey, Peter R. Mathers, Kleinfeld, Kaplan & Beeker, Washington, DC, for Inwood Laboratories, Inc.
D.D.C., 723 F.Supp. 1523.
APPEAL DISMISSED;  JUDGMENT VACATED AND REMANDED.
Before:  SENTELLE, Circuit Judge;  ROBINSON, Senior Circuit Judge.
ORDER
Per Curiam.


1
Upon consideration of appellee's motion for leave to file a dispositive motion, of the lodged motion to dismiss and of the response thereto, it is


2
ORDERED, by the Court, that the aforesaid motion is granted and the Clerk is directed to file appellee's lodged motion to dismiss and appellants' lodged reply.  And, it is


3
FURTHER ORDERED, by the Court, that the motion is granted and the appeal is dismissed.  And, it is


4
FURTHER ORDERED, by the Court, that the judgment below is vacated and the case remanded with instructions to dismiss the complaint.  See United States v. Munsingwear, 340 U.S. 36 (1950).


5
The Clerk is directed to transmit a certified copy of this order to the Clerk of the District Court in lieu of formal mandate.